DETAILED ACTION
This Office Action is in response to the amendment filed 3/14/2022.  Claims 1, 3-9, 11-17, and 20 are pending in this application.  Claims 1, 9, and 16 are independent claims.  This Office Action is made non-final after an RCE filed 5/9/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 8, it recites “the multiplication result is a summation of the first fraction and the second fraction.”  However, Claim 1 from which it depends recites “fraction portion addition circuitry configured to add the multiplication result and a second fraction.”  In other words, the second fraction is added to the multiplication result, rather than the multiplication result being a summation of the first and second fraction. 
This also aligns with the specification (see Figure 2 and paragraph 0026), which shows that the multiplication circuitry 210 operates on the first fraction, the masked first fraction, and a multiplier operand to generate a multiplication result, wherein the multiplication result is added to the second fraction.  Moreover, the multiplication result is a summation of the masked first fraction and the partial products generated by the multiplication circuitry (see Figure 3).  Thus, the conflict between Claims 1 and 8 – and between Claim 8 and the specification – renders Claim 8 unclear and indefinite.

As per Claim 14, it recites “the multiplication result is a summation of the first fraction and a second fraction.”  However, Claim 9 recites “a second fraction” in the final limitation.  Thus, it is unclear if “a second fraction” recited in Claim 14 is meant to antecedently refer to the “second fraction” recited in Claim 9.  For examination purposes, the Examiner interprets “a second fraction” in Claim 14 to read “the second fraction”.
Furthermore, Claim 9 recites “fraction portion addition circuitry configured to add the multiplication result and a second fraction.”  Thus, Claim 14 is rendered unclear and indefinite for the reasons presented above with regard to Claim 8.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9, 11-17, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

As per Claims 1, 3-9, 11-17, and 20, the claims generally describe masking a first fraction and inputting the masked first fraction into mask adder circuitry of a multiplication circuit or a partial product tree.  Independent Claim 1, for instance, recites “A floating-point unit comprising: operand mask circuitry configured to mask a first fraction” and “multiplication circuitry…having…a second partial product stage…including…mask adder circuitry…connected to the operand mask circuitry configured to receive the masked first fraction.”  Claim 9 similarly recites “A floating-point unit comprising: multiplication circuitry…having…a second partial product stage …including…mask adder circuitry…connected to operand mask circuitry, the operand mask circuitry configured to output a masked first fraction”.  Finally, Claim 16 more fully recites “masking a first fraction”, “inserting the masked first fraction into mask adder circuitry of a partial product tree; combining the masked first fraction with partial products of the partial product tree as a multiplication result, the partial products having a value of zero; and combining the multiplication result and the second fraction.”
However, the specification does not provide a compliant written description of the above claimed functions.  Specifically, the specification does not describe “masking a first fraction” in any detail, i.e. by failing to describe which bits (or the number of bits) of the fraction are masked, how they are masked, under what conditions the masking would occur, or the result of such masking.  
See e.g. Figures 2-4 and Paragraphs 0017-0018 and 0025-0026 of the instant specification.  It recites:  
“The operand mask circuitry 202 may receive any of the operands associated with the floating-point unit 200. The operand mask circuitry 202 may receive the first fraction 106. The operand mask circuitry 202 may receive a mask command 204, designating the number and direction of bits to mask from the first fraction 106. The mask command 204 may be based on a difference between the first exponent 104 and the second exponent 114. The operand mask circuitry 202 may output a masked first fraction 136 after removed bits 138 have been removed according to the mask command 204.”

In the above citation, the mask command is not described, nor is a number of bits to mask or direction of bits to mask provided.  The specification fails to describe which bits to mask, in which direction, or even what the masking and combining with partial products is intended to compute.  The specification also recites the following:

“The method 300 includes masking a first fraction 106 at block 302. The masking may be performed by the operand mask circuitry 202 of FIG. 2. The masking may be performed according to a difference between the first exponent 104 and the second exponent 114. The masking may be based on a comparison between the first exponent 104 and the second exponent 114. In block 304, the masked first fraction 136 may be inserted into mask adder circuitry 240 of a partial product tree 220. The insertion may include conveying the unmasked bits from the operand mask circuitry 202 to the mask adder circuitry 240. 

In block 306, the masked first fraction 136 may be combined with other partial products 222 of the partial product tree 220. The combination results in the multiplication result 212. The combination may be a summation of the masked first fraction 136 with the partial products 222. It should be appreciated that the partial products 222 may be combined in any way or manner. … In block 308, the multiplication result 212 is combined with the second fraction 116. It should be appreciated that any combination of partial products 222, multiplication results 212, first fractions 106, masked first fractions 136, or second fractions 116 may be a summation, multiplication, subtraction, or division.”

Again, in the above citation, it is not clear what is being computed.  It is not clear how to mask the fraction based on the exponent difference, how they relate to one another, which bits are masked and in what direction they are masked and why they are masked, or what “combining” a masked fraction, partial products, and a second fraction is intended to compute.  Therefore, without a description of what is being computed and how it is computed, the specification does not describe achieving the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As per Claims 3-8, 11-15, 17 and 20, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.

Regarding the rejection of the claims under 35 U.S.C. 112(a), Applicant argues that the invention performs an addition operation with multiply-add circuitry by setting the multiplier operand to zero, which in turn computes mask(first fraction)+(second fraction).  Applicant notes that paragraphs 0012 and 0023 of the instant specification disclose setting one of the multiplier inputs to zero, and recites “It should be appreciated that if the partial products 222 are set to zero, which automatically happens if one of the multiplier inputs is zero, then the multiplication result 212 will be the mask adder input 206, as propagated through the partial product tree”.
The Examiner respectfully agrees that setting the multiplier operand to zero would result in the addition of the masked first fraction with the (aligned) second fraction, i.e. mask(first fraction)+(second fraction).  However, the originally filed disclosure fails to describe why the first fraction would need to be masked in order to perform a simple addition of the first fraction with the second fraction, or the advantage of simply setting the multiplier operand to 1 in order to perform (first fraction)*(1)+(second fraction) = (first fraction)+(second fraction).  Additionally, the originally filed disclosure fails to disclose the number of bits to remove from the first fraction via masking, and thus does not disclose what actual number is being calculated.  In other words, while the specification may disclose calculating “mask(first fraction)+(second fraction)”, it doesn’t describe what “mask(first fraction)” is, how many bits have been removed, or why they were removed.  By failing to describe such things, it further fails to teach what the exact mathematical result of “mask(first fraction)+(second fraction)” is, or why it is being calculated.  For example, is this calculation intended to replace a straight addition calculation of “(first fraction)+(second fraction)”?  If so, how much accuracy has been lost due to removing information from the first fraction, and additionally, what is the reason/advantage in replacing the addition operation with the masking operation?
The Examiner maintains that without describing how to perform the masking (i.e. the number of bits to mask or remove) and why the masking occurs (i.e. what actual number is being calculated by performing mask(A)+B), the original disclosure fails the written description requirement under 35 U.S.C. 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182